Citation Nr: 1101318	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  04-02 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a left shoulder disability 
(claimed as nerve damage to the left arm).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from December 1993 to July 
1997.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) Regional 
Office (RO).

In February 2006, the Board remanded the claim for the scheduling 
of an examination and to obtain a medical opinion.

In April 2007, the Board denied the appellant's claim.  She 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  In a June 2008 order, the Court granted 
the parties' Joint Motion to vacate and remand the Board's 
decision.  In June 2009, the Board remanded this claim for 
development as directed by the Joint Motion.

The claim has been returned to the Board for consideration.  
Regrettably, remand is again necessary, as explained below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Report of VA examination dated April 2006 reflects the examiner's 
opinion that the likelihood of the appellant's left shoulder 
symptomatology is less than 50 percent related to service.  While 
the examiner noted that the appellant had not received much 
medical intervention between 1997 and 2002 for her shoulder 
complaints, a complete rationale was not provided for the 
opinion.

The June 2009 Board remand requested a complete rational from the 
examiner who had provided the 2006 VA medical opinion.

In February 2010, the examiner provided an addendum to his April 
2006 VA examination report.  At this time, the examiner stated 
that, since the appellant continues to experience pain in the 
left shoulder and arm and her computer use and posture may be 
contributing to it, "I cannot be sure whether her left shoulder 
and arm in-service symptomatology has some part in it."  The 
examiner concluded "In that consideration, I now feel it [left 
shoulder and arm pain] is at least as likely as not related to 
her in-service findings and complaints of left shoulder pain."

After review of the revised medical opinion, the Board finds that 
a complete rationale has again not been provided.  Clearly, the 
VA examiner has changed his opinion, but the deficiency that 
existed in his prior opinion still remains.  Why the examiner 
believes that left shoulder and arm pain is at least as likely 
related to in-service complaints and findings is entirely 
unclear.  Furthermore, the Board observes that the examiner has 
not identified any current disability of the left shoulder in the 
context of his February 2010 opinion.  Furthermore, the Board 
observes that the examiner provided no clear diagnosis of any 
shoulder disability, or underlying pathology, on his April 2006 
examination of the appellant or in his addendum dated February 
2010.

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of a present disability 
due to disease or injury, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal 
Circuit has noted that in order for a veteran to qualify for 
entitlement to compensation under those statutes, the veteran 
must prove existence of a disability, and one that has resulted 
from a disease or injury that occurred in the line of duty.  See 
Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).

In view of the above, the Board finds that remand is necessary to 
identify the disability with specificity that this examiner 
believes is at least as likely as not related to in-service 
shoulder complaints and findings, and to provide a complete 
rationale for that opinion.  A medical opinion must support its 
conclusion with an analysis the Board can consider and weigh 
against other evidence in the record.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  A medical examination report must 
contain not only clear conclusions with supporting data, but also 
a reasoned medical explanation connecting the two.  Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The April 2006 and February 2010 VA 
medical opinions must be returned to the VA 
examiner.  The examiner must identify the 
disability with specificity that this 
examiner believes is at least as likely as 
not related to in-service shoulder complaints 
and findings, and he must provide a complete 
rationale for that opinion.  The examiner 
should indicate whether the appellant has any 
neurological disorder of the left shoulder or 
arm and, if so, whether this is related to 
in-service complaints and findings for the 
left shoulder.  A complete rationale for all 
opinions is required.  The claims file must 
be available for review.

2.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal, for which a notice 
of disagreement has been filed, remains 
denied, the appellant and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


